Citation Nr: 0624983	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to an effective date earlier than May 
1, 1999, for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from May 1982 to April 
1983.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).

In May 2005, the Board remanded the case for a procedural 
defect.  Subsequently, the RO issued a rating action in April 
2006.


FINDINGS OF FACT

1.  An unappealed November 2001 Board decision denied an 
effective date earlier than May 1, 1999, for the award of 
TDIU.

2.  Evidence received since the November 2001 Board decision, 
either by itself or when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim for an earlier effective date.

3.  The RO received the veteran's application to reopen his 
claim for an earlier effective date for the award of TDIU in 
December 2002.


CONCLUSION OF LAW

1.  The November 2001 Board decision denying an effective 
date earlier than May 1, 1999, for the award of TDIU is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

2.  Evidence received since the November 2001 Board decision 
is new and material and the veteran's claim for an earlier 
effective date for the award of TDIU is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).
3.  The veteran's reopened claim of entitlement to an 
effective date earlier than May 1, 1999, for the award of 
TDIU must be denied as it is legally insufficient.  38 C.F.R. 
§ 3.400 (2005); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2005 and March 
2006.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim for an earlier effective date for TDIU has been 
obtained.  Private and VA medical records and VA examination 
reports are of record.  The veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The RO sent the veteran letters in April 2006 and June 2006 
regarding disability ratings and effective dates.  Moreover, 
since the Board herein is reopening the claim and denying an 
earlier effective date, there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

New and Material Evidence to Reopen Claim

The RO in its April 2006 rating action reopened the veteran's 
claim for an earlier effective date for TDIU.  The Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  Barnett v. Brown, 8 
Vet. App. 1 (1995).

In a November 2001 decision, the Board determined that the 
proper effective date for the grant of TDIU was May 1, 1999, 
and not earlier.  The Board's November 2001 decision is final 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Since the November 2001 Board decision is final, the 
veteran's current claim for an earlier effective date for 
TDIU may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005); see Barnett, supra. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It should be neither 
cumulative nor redundant of evidence previously considered 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

When the veteran's claim for an effective date prior to May 
1, 1999, for the award of TDIU was denied in November 2001, 
the evidence of record did not include a decision from the 
Social Security Administration regarding the onset of the 
veteran's disability.  Evidence received since the November 
2001 Board decision includes a copy of a March 2002 amended 
SSA decision which includes a finding that the veteran became 
disabled for SSA purposes in September 1989.

Significantly, the newly-submitted SSA evidence is material 
in that it includes findings relating to the onset of the 
veteran's disability.  It, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of establishing the 
claim.  38 C.F.R. § 3.156.  Therefore, the newly submitted 
evidence is considered material.  Based on the above 
analysis, the Board finds that new and material evidence has 
been submitted and the veteran's claim for entitlement to an 
effective date earlier than May 1, 1999, for the award of 
TDIU is reopened.

Effective Date of TDIU

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the SSOC provided the 
veteran with the laws and regulations pertaining to 
consideration of the claim on the merits, and the discussion 
in the SSOC considered the veteran's claim on the merits.  
Additionally the veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran filed his original claim for service connection 
for a low back disability by an application received in May 
1993.  Service connection for postoperative residuals of a 
herniated nucleus pulposus involving L5-S1 was eventually 
established by virtue of a March 1992 Board decision.  The 
June 1992 rating decision reflects that grant and the 
assignment of a 20 percent rating.  The veteran appealed the 
assigned evaluation, seeking a 60 percent evaluation.  See 
his February 1993 VA Form 9, substantive appeal, and his 
representatives VA Form 1-646, both seeking a 60 percent 
disability rating.  A May 1999 rating decision granted a 60 
percent rating, constituting a complete grant of benefits on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran filed his application for TDIU in March 2000.  
The Board's November 2001 decision determined that the 
evidence supported an effective date for the award of TDIU of 
May 1, 1999, the date of the VA examination that was 
considered in a March 2000 opinion from the veteran's VA 
primary care provider.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

Any award based on an application for benefits filed after a 
final decision can be made effective no earlier than the date 
of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 
5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

The Board notes that in cases where an appellant seeks to 
reopen a claim for entitlement to an earlier effective date 
under 38 C.F.R. § 3.156, the Court, in Lapier v. Brown, 5 
Vet. App. 215 (1993), has stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier effective 
date for a 100% rating for schizophrenia.  
This claim was denied by a prior final BVA 
decision in March 1989.  Although the 
Secretary is required under 38 U.S.C.A. § 
5108 (West 1991) to reopen claims that the 
BVA has previously and finally denied when 
"new and material evidence" is presented, 
in this case such a reopening could not 
result in an earlier effective date because 
an award granted on a reopened claim may 
not be made effective prior to the date of 
receipt of the reopened claim.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective from 
that time.

Lapier v. Brown, at 216-217 (1993).

The holding in Lapier was followed in the case of Leonard v. 
Principi, 17 Vet. App. 447 (2004), where the Court indicated 
that when an effective date has been established, and there 
is a decision addressing the effective date that has become 
final, (as is the case here), the veteran's claim to reopen 
could not result in the establishment of an earlier effective 
date.  Id. at 451.

In Leonard, the appellant had been awarded an effective date 
of September 23, 1985, for the grant of TDIU benefits.  He 
submitted a claim to reopen the issue of an earlier effective 
date in April 2000.  Therefore, even if new and material 
evidence was submitted to reopen the claim, the effective 
date of the TDIU rating could not be established any earlier 
than the date of claim, or April 2000.  No earlier effective 
date was possible under this theory.

Applying the holding of these cases to the facts of the 
present case, an effective date for the grant of TDIU earlier 
than the date assigned by the Board in the November 2001 
decision is precluded.  In other words, because the November 
2001 decision became final, and because a claim to reopen was 
filed in December 2002, an effective date earlier than 
assigned by the Board is, by law, prohibited.  The Board is 
bound by the laws enacted, and by VA regulations.  38 
U.S.C.A. § 7104.  The ruling in Lapier is controlling and 
dispositive of whether an earlier effective date can be 
assigned.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the November 2001 Board 
decision denied entitlement to an effective date earlier than 
May 1, 1999, for the award of TDIU, and pursuant to the 
Court's holding in Lapier, supra, the veteran's claim for an 
effective date prior to May 1, 1999, for the award of TDIU 
must be denied as legally insufficient.


ORDER

New and material evidence having been received, the veteran's 
claim for an effective date earlier than May 1, 1999, for the 
award of TDIU is reopened.  To this extent only, the appeal 
is granted.

An effective date earlier than May 1, 1999, for the award of 
TDIU, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


